Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US Pub # 2005/0285862).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Noda et al. teach a memory device comprising:

a memory bank including a plurality of memory cells arranged in a region where a
plurality of word lines and a plurality of bit lines of the memory device intersect each other (see Fig. 6, 15, 21 and paragraph 0217, 0246 where WL and BL are wordline bitline);

a sense amplifier connected to the memory bank through the plurality of bit lines and
configured to amplify a signal transmitted through selected bit lines from among the plurality of
bit lines (see Fig. 6-7, 15, 21, 34 and paragraph 0217, 0246 where sense amp unit 62 coupled to memory mat / bank through bitline BLP); and

an arithmetic circuit configured to receive a first operand from the sense amplifier,
receive a second operand from outside the memory device, and perform an arithmetic operation
by using the first operand and the second operand based on an internal arithmetic control signal
generated in the memory device (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0339 where arithmetic circuit unit ALU 34 receive first operand through line 63 and second operand receives from outside block 65).
Even though Noda et al. teach operation control signal (see paragraph 0028) and  read and write potential (see paragraph 0246, 0291, 0478) but silent exclusively about  based on an internal arithmetic control signal generated in the memory device. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Nada et al. where logic operation is done by the register control signal due to writing / reading (see paragraph 0478) in order to input/output large amount of data with high speed (see paragraph 0002, 0020-0021). 

Regarding claim 2, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control signal 15includes an internal read signal and an internal write signal (see Fig. 6, 21-23 and paragraph 0217, 0234-0246)

Regarding claim 3, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Noda et al. further teach wherein the memory device reads the first operand from the memory bank to the arithmetic circuit through a path including the sense amplifier when the arithmetic circuit receives the internal read signal (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265).  

Regarding claim 4, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Noda et al. further teach wherein the memory device writes the second operand from outside the memory device to the arithmetic circuit through a path including a data 40Attorney Docket No. 8021S-1298 (SS-57348-US) input/output buffer of the memory device when the arithmetic circuit receives the internal write signal (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291).  

Regarding claim 5, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control signal 5further includes at least one of an arithmetic operation start signal for starting the arithmetic operation of the arithmetic circuit, an arithmetic initialization signal for initializing the arithmetic circuit, and an output signal for controlling the arithmetic circuit to output calculated data (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317).  

Regarding claim 6, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Noda et al. further teach wherein the memory device simultaneously 10generates two or more of the internal read signal, the internal write signal, and the arithmetic operation start signal (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265).  

Regarding claim 7, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control signal is generated by control logic configured to control configurations of the memory device (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265).  

Regarding claim 8, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Noda et al. further teach wherein the arithmetic circuit includes a multiplication and accumulation circuit configured to perform a multiplication operation and an accumulation operation by using the first operand and the second operand (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265).  

Regarding claim 9, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Noda et al. further teach wherein the multiplication and accumulation circuit includes:  41Attorney Docket No. 8021S-1298 (SS-57348-US) a multiplier configured to generate multiplication data by multiplying the first operand by the second operand; a register configured to temporarily store calculation data; and an adder configured to update the calculation data by adding the multiplication data to the 5calculation data stored in the register (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291).  

Regarding claim 10, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Noda et al. further teach wherein the arithmetic circuit further includes: a nonlinear function processor configured to perform nonlinear function processing on data calculated by the multiplication and accumulation circuit; and  10a quantizer configured to quantize the nonlinear function processed data (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291).  

Regarding claim 11, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Noda et al. further teach wherein the arithmetic circuit includes a plurality of multiplication and accumulation circuits including the multiplication and accumulation circuit, and 15the plurality of multiplication and accumulation circuits are connected to each other in a ring form (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265).  

Regarding claim 12, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Noda et al. further teach further comprising a column decoder connected to the memory bank through the plurality of bit lines and configured to perform a decoding 20operation to select some of the bit lines, 42Al orney Docket No. 8021S-1298 (SS-57348-US) wherein the sense amplifier includes an input/output sense amplifier connected to the column decoder through global input/output lines and configured to amplify a signal transmitted through the global input/output lines, and the arithmetic circuit is configured to receive the first operand from the input/output 5sense amplifier (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291).  

Regarding claim 13, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Noda et al. further teach wherein the memory bank includes a plurality of sub memory cell arrays arranged in a matrix form along a direction of the plurality of word lines and the plurality of bit lines, 10the sense amplifier includes a plurality of bit line sense amplifiers (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265), wherein each of the plurality of bit line sense amplifiers is connected to sub bit lines connected respectively to the plurality of sub memory cell arrays and is configured to amplify a signal transmitted through the sub bit lines. and the arithmetic circuit is included in the memory bank and is configured to receive the first 15operand from the plurality of bit line sense amplifiers (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291).  

Regarding independent claim 14, Noda et al. teach a memory device comprising: at least one memory bank including a plurality of memory cells; control logic configured to generate an internal arithmetic control signal including an 20internal read signal based on an external arithmetic control signal received from a processor located outside the memory device (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265); and  43Attorney Docket No. 8021S-1298 (SS-57348-US) an arithmetic circuit configured to perform all or some of a plurality of convolution operations of the processor on input feature data and kernel data, based on the internal arithmetic control signal provided by the control logic (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291), wherein at least one of the input feature data and the kernel data is input to the arithmetic 5circuit from the at least one memory bank through an electrical path including a sense amplifier (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0330).

Even though Noda et al. teach operation control signal (see paragraph 0028) and  read and write potential (see paragraph 0246, 0291, 0478) but silent exclusively about  based on the internal read signal generated by the control logic. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Nada et al. where logic operation is done by the register control signal due to writing / reading (see paragraph 0478) in order to input/output large amount of data with high speed (see paragraph 0002, 0020-0021). 


Regarding claim 15, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control signal includes an internal write signal, and  10one of the input feature data and the kernel data is input to the arithmetic circuit through an electrical path including an input/output buffer of the memory device, based on the internal write signal generated by the control logic (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317).  

Regarding claim 16, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control signal 15further includes at least one of an arithmetic operation start signal for starting an arithmetic operation of the arithmetic circuit, an arithmetic initialization signal for initializing the arithmetic circuit, and an output signal for controlling the arithmetic circuit to output calculated data (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0325).  

Regarding claim 17, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Noda et al. further teach wherein the control logic is further configured to 20control the memory device to store at least one of the input feature data and the kernel data in the memory bank by configuring an address of the memory bank to store at least one of the input 44Attorney Docket No. 8021S-1298 (SS-57348-US) feature data and the kernel data so that at least one of the input feature data and the kernel data is sequentially input to the arithmetic circuit based on the internal read signal (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0331).  

Regarding claim 18, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Noda et al. further teach wherein the memory bank comprises:  5a plurality of sub memory cell arrays; and bit line sense amplifiers connected to the plurality of sub memory cell arrays through sub bit lines and configured to amplify a signal transmitted through the sub bit lines, the memory device further comprises an input/output sense amplifier configured to amplify a signal transmitted through a global input/output line through a column decoder from 10the memory bank, and the arithmetic circuit is located in a region where the bit line sense amplifiers are arranged or in a region where the input/output sense amplifier is arranged (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0333).  

Regarding independent claim 19, Noda et al. teach a neural network system for performing a neural network operation, the neural 15network system comprising: a neural network processor configured to generate an arithmetic control signal for controlling an arithmetic operation of a memory device (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0330); and a memory device configured to generate an internal arithmetic control signal including an internal read signa, internally read at least one of input feature data and kernel data from a memory bank when the internal read signal is generated (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0332), generate calculated data by performing all or some of 45Attorney Docket No. 8021S-1298 (SS-57348-US) a plurality of convolution operations of the neural network processor by using the input feature data and the kernel data, and provide the calculated data to the neural network processor (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317-0339).  

Even though Noda et al. teach operation control signal (see paragraph 0028) and  read and write potential (see paragraph 0246, 0291, 0478) but silent exclusively about  based on the arithmetic control signal provided from the neural network 20processor. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Nada et al. where logic operation is done by the register control signal due to writing / reading (see paragraph 0478) in order to input/output large amount of data with high speed (see paragraph 0002, 0020-0021). 


Regarding claim 20, Noda et al. teach all claimed subject matter as applied in prior rejection of claim 19 on which this claim depends.
Noda et al. further teach wherein the internal arithmetic control 5signal includes an internal write signal and an arithmetic operation start signal, and the memory device includes an arithmetic circuit configured to: read any one of the input feature data and the kernel data from the memory bank through a path including a sense amplifier when the internal read signal is generated (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265); obtain the other one of the input feature data and the kernel data through a data 10input/output buffer through a path excluding the memory bank when the internal write signal is generated; and perform an arithmetic operation by using the input feature data and the kernel data when the arithmetic operation start signal is generated (see Fig. 6, 21-23 and paragraph 0217, 0234-0246, 0265, 0291, 0317).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824